Exhibit 10.29

 

[g43521kgimage002.gif]

June 13, 2003

 

Kenneth D. Bauer, Ph.D.

c/o ChromaVision Medical Systems, Inc.

33171 Paseo Cerveza

San Juan Capistrano, CA 92675-4824

 

Dear Dr. Bauer:

 

ChromaVision Medical Systems, Inc. (the “Company”) is pleased to enter into this
Letter Agreement with you (the “Executive”) which will address the terms of
Executive’s employment with the Company. The Company considers it essential to
the best interests of its stockholders to attract and foster the continuous
employment of key management personnel of the Company and the arrangements
described in this letter are intended to address that goal.

 

1.                                       Duties. Executive will continue to
serve as Vice President and Chief Science Officer and will report directly to
the President & Chief Executive Officer.

 

2.                                       Term. Executive’s employment
relationship with the Company is employment “at will”. As a result, Executive’s
employment may be terminated by the President, Chief Executive Officer, the
Board of Directors or by Executive at any time (subject to the notice provision
below), in each case without any liability or obligation, except as set forth in
this letter. If Executive terminates his employment, he shall give the Company
written notice of such termination not less than sixty (60) days prior to the
effective date of such termination. In light of the severance benefits provided
for in Section 6, the Company will have no obligation to give Executive prior
notice of any such termination by the Company (whether or not such termination
is without cause).

 

3.                                       Compensation.

 

(a)                                  Base Salary. During the term of Executive’s
employment, Executive will receive a base salary of $178,200 per annum payable
in bi-weekly increments, subject to annual salary and performance review and
potential salary increase at the sole discretion of the Company.

 

(b)                                 Bonus. Executive will be eligible for a
performance-based bonus as a participant in the Company’s Management Incentive
Plan (“MIP”) with an annual target payment of 40% of base salary. Potential
exists under the MIP to receive as much as twice this figure based on
achievement of Company and personal objectives. Establishment and revision of
the MIP performance requirements and determination of any bonuses payable under
the MIP will be made at the sole discretion of the Compensation Committee. Any
MIP payment determined by the Compensation Committee to be payable for 2003 will
be prorated based on the number of days of service in 2003.

 

ChromaVision Medical Systems, Inc.

33171 Paseo Cerveza

San Juan Capistrano, CA 92675-4824

Telephone 949.443.3355

Fax  949.443.3366

 

--------------------------------------------------------------------------------


 

4.                                       Option Grants. Executive will be
eligible for additional option grants as may be awarded commencing in 2003 by
action of the Board of Directors or a duly authorized committee of the Board.

 

5.                                       Fringe Benefits.

 

(a)                                  Executive is eligible for group life and
accidental death and dismemberment insurance in an amount equal to twice the
Executive’s annual base salary not to exceed $600,000 (assuming that Executive
meets normal insurability requirements.) If insurability requirements cannot be
met, the maximum amount of group life insurance benefit is $225,000. Executive
will be offered the opportunity to purchase voluntary life insurance for himself
and his spouse and children, if applicable; and otherwise be eligible to
participate in all other benefits programs offered generally by the Company to
its other Executives, including medical, dental, and vision insurance, short and
long term disability insurance, 401k Plan, flexible spending account
(Section 125) plan, and employee assistance program.

 

(b)                                 Executive will also be entitled to
twenty-two (22) days of vacation which will continue to accrue at the rate of
6.77 hours for each biweekly pay period. Executive may not accrue more than
forty (40) hours above his eligible vacation allowance per year. All vacation
accrued will carry over year to year; however, the point at which the total
number of vacation hours accrued exceeds the maximum allowable, no additional
accruals will be earned until the amount is reduced below the maximum.

 

6.                                       Severance Payments. Subject to the
provisions of (d) below and the other terms and conditions of this letter, in
the event (i) the Company terminates Executive’s employment without cause, or
(ii) within twelve months after a Change of Control Executive terminates his
employment with good reason (any of the foregoing being a “Severance
Termination”), the Company will provide Executive the following benefits, which
shall be the only severance benefits or other payments with respect to
Executive’s employment with the Company to which Executive shall be entitled.
Without limiting the generality of the foregoing, these benefits are in lieu of
all salary (except for salary for periods ending on the date of termination),
accrued vacation and other rights which Executive may have against the Company
or its affiliates.

 

(a)                                  After a Severance Termination, Executive
will receive payment of an amount equal to his annual base salary in effect at
the time of the Severance Termination.

 

(b)                                 Upon a Severance Termination, Executive will
be able to exercise any options which have become exercisable on or before the
termination date until the earlier of (a) the first anniversary of the date of
termination or (b) the expiration date of the option.

 

(c)                                  Upon a Severance Termination, Executive
will receive continued coverage under the Company’s medical and health plans for
12 months following the termination date (including any period as may be
required by law), provided that coverage will end if Executive obtains
comparable coverage from a subsequent employer or otherwise ceases to be
eligible for COBRA benefits. In addition, the Company will reimburse Executive
for the premiums for a 12-month period after a Severance Termination for
continuation of any life insurance policy issued for Executive’s benefit under
the Company’s then existing life insurance plan if Executive elects

 

2

--------------------------------------------------------------------------------


 

to continue the policy, provided that such reimbursement will end if Executive
obtains comparable life insurance from a subsequent employer. If Executive
ceases to be eligible for COBRA because the Company does not pay the premiums
for its existing or group insurance policy or the Company ceases to have a group
healthcare plan, the Company will pay Executive, for any portion of the 12 month
period referred to above during which Executive’s COBRA eligibility ceases for
such reasons, the amount of the premium it would have had to pay for Executive’s
coverage under the then existing, or if none, the most recently existing, health
care insurance policy. Executive should consult with the Company’s Manager of
Human Resources concerning the process for assuming ownership of and continued
premium payments for any life policy. Executive will be reimbursed in accordance
with Company policies promptly for all of Executive’s reasonable and necessary
business expenses incurred on behalf of the Company prior to Executive’s
termination date.

 

(d)                                 All compensation and benefits described
above in (a) through (c) of this Section 6 will be contingent upon (i)
Executive’s execution of a release of all claims against the Company
substantially in the form of Exhibit A and expiration of the seven-day
revocation period referred to in the release, (ii) Executive’s not engaging in
any Competition (as defined in Section 7 of this Agreement) with the Company
during the period of his employment by the Company or the 12 month period
following termination and (iii) Executive’s not engaging in any Solicitation (as
defined in Section 7 of this Agreement) during the period of his employment by
the Company or the 12 month period following termination.

 

(e)                                  The Company will pay Executive the amount
described in (a) above in 12 equal monthly installments with the first payment
being payable on the date when the seven-day revocation period referred to below
with respect to the release expires. The Company will prepare the final release
(which will be substantially in the form attached as Exhibit A to this letter)
and deliver it to Executive within five business days of Executive’s termination
of employment. Executive will have twenty-one (21) days in which to consider the
release although Executive may execute it sooner. Please note that the release
has a revocation period of seven days.

 

(f)                                    Subject to the provisions of paragraph
(d) above, the Company will pay interest on payments that are more than ten days
past due at the prime rate at the Company’s principal bank (or, if none,
Citibank N.A.) plus two percentage points compounded monthly. In addition, the
Company will pay all reasonable costs and expenses (including reasonable
attorney’s fees and all costs of arbitration or court proceedings) incurred by
Executive to enforce this agreement or any obligation hereunder but only if
Executive is the prevailing party in any such proceeding. If the Company is the
prevailing party, Executive will pay all of the Company’s reasonable costs and
expenses (including reasonable attorneys’ fees and all costs of arbitration or
court proceedings) incurred in connection with any such proceeding.

 

(g)                                 In this letter, the term “cause” means (a)
Executive’s failure to adhere to any written policy of the Company if Executive
has been given a reasonable opportunity to comply with such policy and cure
Executive’s failure to comply (which reasonable opportunity to cure must be
granted for a period of ten days); (b) Executive’s appropriation (or attempted
appropriation) of a business opportunity of the Company, including attempting to
secure or securing any personal profit in connection with any transaction
entered into on behalf of the

 

3

--------------------------------------------------------------------------------


 

Company; (c) Executive’s misappropriation (or attempted misappropriation) of any
of the Company’s funds or property (including without limitation trade secrets
and other intellectual property); or (d) Executive’s conviction of, or
Executive’s entering of a guilty plea or plea of no contest with respect to, a
felony or the equivalent thereof.

 

(h)                                 In this letter, the term “Change of Control”
means (a) the issuance, sale, transfer or acquisition by the Company of shares
of capital stock of the Company (including a transfer as a result of death,
disability, operation of law, or otherwise) in a single transaction or a group
of related transactions, as a result of which any entity, person, or group
(other than Safeguard Scientifics, Inc. and/or its affiliates) acquires the
beneficial ownership of newly issued, outstanding or treasury shares of the
capital stock of the Company having 50% or more of the combined voting power of
the Company’s then outstanding securities entitled to vote for at least a
majority of the authorized number of directors of the Company or (b) any merger,
consolidation, sale of all or substantially all the assets or other comparable
transaction as a result of which all or substantially all of the assets and
business of the Company are acquired directly or indirectly by another entity
(except Safeguard Scientifics, Inc. and/or any of its affiliates). An
“affiliate” of an entity is an entity controlling, controlled by or under common
control with the entity specified, directly or indirectly through one or more
intermediaries. “Group” shall have the same meaning as in section 13(d) of the
Securities Exchange Act of 1934, and “beneficial ownership” shall have the
meaning set forth in Rule 13d-3 of the Securities and Exchange Commission
adopted under the Securities Exchange Act of 1934.

 

(i)                                     Executive will not be required to
mitigate the amount of any payment provided for in this letter by seeking other
employment or otherwise.

 

(j)                                     Executive acknowledges that the
arrangements described in this letter will be the only obligations of the
Company or its affiliates in connection with any determination by the Company to
terminate Executive’s employment with the Company. This letter does not
terminate, alter, or affect Executive’s rights under any plan or program of the
Company in which Executive may participate, except as explicitly set forth
herein. Executive’s participation in such plans or programs will be governed by
the terms of such plans and programs.

 

7.                                       Definitions of Competition and
Solicitation. (a) For purposes of Section 6(d) of this Agreement, Executive
shall be deemed to have engaged in “Competition” with the Company if, without
prior written approval of the Board of Directors of the Company, Executive
directly or indirectly through any other person, firm or corporation, whether
individually or in conjunction with any other person, or as an employee, agent,
consultant, representative, partner or holder of any interest in any other
person, firm, corporation or other association during any portion of the term of
this Agreement or any renewals or extensions hereof or the period of salary
continuation referred to in Section 6(a), competes with, or encourages or
assists others to compete with, or solicit orders or otherwise participate in
business transactions or provide services in competition with, the business
engaged in by the Company at any time during the term of Executive’s employment
(unless such business shall have been abandoned by the Company). Executive
acknowledges that the Company’s products are marketed throughout the United
States, that therefore the Company is engaged in business in every county and
state of the United States and that the foregoing definition of “competition”
includes competition in every county and state of the United States as well as
in foreign countries.

 

4

--------------------------------------------------------------------------------


 

(b)                                 For purposes of Section 6(d) of this
Agreement “Solicitation” shall mean (A) soliciting, enticing or inducing any
Customer (as defined below) to become a client, customer, OEM, distributor or
reseller of any other person, firm or corporation with respect to, or provide,
products or services which are competitive with products or services then sold
or under development by the Company or to cease doing business with the Company
or authorizing or knowingly approving the taking of such actions by any other
person or (B) soliciting, enticing or inducing directly or indirectly, or hiring
any person who presently is or at any time during the term hereof shall be an
employee of the Company to become employed by any other person, firm or
corporation or to leave his or her employment with the Company or authorizing or
approving any such action by any other person or entity. Providing a reference
for an employee of the Company will not, however, constitute Solicitation if the
employee has decided to leave the employ of the Company, is seeking other
employment and requests the reference.

 

(c)                                  For purposes of this Section 7, “Customer”
means any person or entity which at the time of determination, if made prior to
termination of employment, or, after termination of employment, at the time of
such termination, shall be, or shall have been within two years prior to such
time, a client, customer, OEM, distributor or reseller of the Company or a bona
fide prospect to become any of the foregoing.

 

(d)                                 Competition shall not include investing in
the securities of any corporation having securities listed on a national
securities exchange, the Nasdaq National Market or the Nasdaq SmallCap Market,
provided that such investment does not exceed 5% of any class of securities of
any corporation engaged in business in competition with the Company, and
provided that such ownership represents a passive investment and that neither
Executive nor any group of persons including him, in any way, either directly or
indirectly, manages or exercises control of any such corporation, guarantees any
of its financial obligations, otherwise takes any part in its business, other
than exercising his rights as a shareholder, or seeks to do any of the
foregoing.

 

(e)                                  Executive acknowledges (i) that his
experience and capabilities are such that the conditions in Section 6(d) to his
receiving the severance benefits referred to in Section 6 will not prevent him
from obtaining employment or otherwise earning a living at the same general
economic benefit as reasonably required by him without losing the severance
benefits and (ii) that he has, prior to the execution of this Agreement,
reviewed this Agreement with his legal counsel. Executive acknowledges that the
provisions contained in this Section 7 and in Section 6(d) are reasonable and
necessary to protect the legitimate business interests of the Company and that
the Company would not have entered into this Agreement in the absence of such
provisions.

 

8.                                       Other Payments in the Event of
Termination of Employment. In the event of termination of Executive’s employment
for any reason, Executive will be entitled to receive upon such termination
payment of all accrued, unpaid salary to the date of termination and, when
bonuses for the year of termination are paid generally to other employees of the
Company, a “pro rata portion” of his bonus for the year of termination” (as
those terms are defined below). “Pro rata portion” means the number of days in
the calendar year of termination up to and including the date of termination
divided by the total number of days in that full calendar year. The “bonus for
the year of termination” means the amount the Executive would have been likely
to earn if

 

5

--------------------------------------------------------------------------------


 

she had been employed for the full year, as determined in good faith by the
Board of Directors of the Company or a committee thereof at the time that
bonuses for the year of termination are paid generally to other employees of the
Company.

 

9.                                       Withholding; Nature of Obligations. The
Company will withhold applicable taxes and other legally required deductions
from all payments to be made hereunder. The Company’s obligations to make
payments under this letter are unfunded and unsecured and will be paid out of
the general assets of the Company.

 

10.                                 Miscellaneous. The agreement will inure to
the benefit of Executive’s personal representatives, executors, and heirs. In
the event Executive dies while any amount payable under this agreement remains
unpaid, all such amounts will be paid to the parties legally entitled thereto in
accordance with the terms and conditions of this letter. No term or condition
set forth in this letter may be modified, waived or discharged unless such
waiver, modification or discharge is agreed to in writing and signed by
Executive and an officer of the Company authorized to sign such writing by the
Board of Directors of the Company or an authorized committee thereof. This
agreement will be construed and enforced in accordance with the laws of the
State of California without regard to the conflicts of laws of any state. Any
controversy or claim arising out of or relating to this agreement, or the breach
thereof, will be settled by arbitration in Los Angeles or Orange County,
California in accordance with the National Rules for the Resolution of
Employment Disputes of the American Arbitration Association, using one
arbitrator, and judgment upon the award rendered by the arbitrator may be
entered in any court of competent jurisdiction.

 

This letter sets forth the entire agreement between the Company and Executive
relating to the terms of his employment and supersedes all prior agreements,
commitments and understandings with respect to the terms of Executive’s
employment and all such agreements, commitments and understandings existing on
the date hereof, except that this letter does not supersede any agreement
between the Company and Executive relating to confidentiality or ownership or
assignment of rights to intellectual property.

 

If this letter sets forth our agreement on the subject matter hereof, kindly
sign and return to us the enclosed copy of this letter which will then
constitute our legally binding agreement on this subject.

 

 

Sincerely,

 

CHROMAVISION MEDICAL SYSTEMS, INC.

 

 

 

/s/ Carl W. Apfelbach

 

 

By: Carl W. Apfelbach

 

Title:  President, Chief Executive Officer

 

I agree to the terms and conditions of this letter

 

/s/ Kenneth D. Bauer

 

KENNETH D. BAUER, PH.D.

 

Dated: June 13, 2003

 

6

--------------------------------------------------------------------------------


 

EXHIBIT A

 

GENERAL RELEASE AND AGREEMENT

 

NOTICE:

 

Various state and federal laws, including the Civil Rights Act of 1964 and 1991
and the Age Discrimination in Employment Act, prohibit employment discrimination
based on age, sex, race, color, national origin, religion, disability and
veteran status. These laws are enforced through the Equal Employment Opportunity
Commission (EEOC), the Department of Labor and state civil rights agencies.

 

If you sign this General Release and Agreement and accept the agreed-upon
special severance allowance and other termination benefits described in the
letter addressed to you which accompanies this release, you are giving up your
right to file a lawsuit pursuant to the aforementioned federal, state and local
laws in local, state or federal courts against ChromaVision Medical Systems,
Inc. and its affiliates, as defined in the General Release and Agreement (the
“Releasees,”) with respect to any claims relating to your employment or
termination therefrom which arise up to the date this Agreement is executed.

 

By signing this General Release and Agreement you waive your right to recover
any damages or other relief in any claim or suit brought by or though the Equal
Employment Opportunity Commission or any other state or local agency on your
behalf under and federal or state discrimination law, except where prohibited by
law. You agree to release and discharge each Releasee not only from any and all
claims which you could make on your own behalf but also specifically waive any
right to become, and promise not to become, a member of any class in any
proceeding or case in which a claim or claims against a Releasee may arise, in
whole or in part, from any event which occurred as of the date of this
Agreement.  You agree to pay for any legal fees or cost incurred by any Releasee
as a result of any breach of the promises in this paragraph. The parties agree
that if you, by no action of your own, become a mandatory member of any class
from which you cannot, by operation of law or order of court, opt out, you shall
not be required to pay for any legal fees or costs incurred by a Releasee as a
result.

 

We encourage you to discuss the following release language with an attorney
prior to executing this Agreement. In any event, you should thoroughly review
and understand the effect of the release before acting on it.  Therefore, please
take this release home and consider it for up to twenty-one (21) days before you
decide to sign it.

 

--------------------------------------------------------------------------------